Title: To Thomas Jefferson from Edward Hall, Jr., 11 October 1788
From: Hall, Edward, Jr.
To: Jefferson, Thomas


Bordeaux, 11 Oct. 1788. As requested, has sent TJ’s letter to Jay by the ship America, Capt. Goodwin, from L’Orient for Boston; could not send it sooner, “there not being a single vessel at any Port I have been at for America.” Vessels are daily expected at Bordeaux from Philadelphia and Baltimore, and he will inform TJ of their arrival.—If TJ has any business at Bordeaux, or dispatches to be forwarded, may address him in care of Matthew Rucker of this place.
